

 
CONSULTING AGREEMENT
 
THIS AGREEMENT is dated the 25th day of August, 2010.
 
BETWEEN:
 
Amazon Goldsands Ltd., with an address at Jiron Caracas 2226, Jesus Maria, Lima,
Peru
 
(the “Company”)
 
AND:
 
The Langford Group, Inc., with an address at 6 Rochelle Court, Lake in the
Hills, IL 60156
 
(the “Contractor”)
 
WHEREAS:
 
A.              The Company desires to retain the Contractor to provide the
Company with the services consisting of the Basic Services as detailed in
Schedule A hereto (the “Services”) in regards to the Company’s management and
operations;
 
B.                The Contractor has agreed to provide the Services to the
Company on the terms and conditions of this Agreement.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:
 
ARTICLE 1
APPOINTMENT AND AUTHORITY OF CONTRACTOR
 
1.1              Appointment of Contractor.  The Company hereby appoints the
Contractor to perform the Services for the benefit of the Company as hereinafter
set forth, and the Company hereby authorizes the Contractor to exercise such
powers as provided under this Agreement.  The Contractor accepts such
appointment on the terms and conditions herein set forth.
 
1.2               Performance of Services.  The Services hereunder have been and
shall continue to be provided on the basis of the following terms and
conditions:
 
(a)       the Contractor shall report directly to the Chief Executive Officer
and board of directors of the Company;
 
(b)       the Contractor shall faithfully, honestly and diligently serve the
Company and cooperate with the Company and utilize maximum professional skill
and care to ensure that the Services rendered hereunder are to the satisfaction
of the Company, acting reasonably, and the Contractor shall provide any other
services not specifically mentioned herein, but which by reason of the
Contractor's capability the Contractor knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained; and
 
 
- 1 -

--------------------------------------------------------------------------------


 
 
(c)      the Company shall report the results of the Contractor's duties
hereunder as may be requested by the Company from time to time.
 
1.3             Authority of Contractor.  The Contractor shall have no right or
authority, express or implied, to commit or otherwise obligate the Company in
any manner whatsoever except to the extent specifically provided herein or
specifically authorized in writing by the Company.  The Contractor is not
entitled to subcontract the Services to any subcontractor.
 
1.4              Independent Contractor.  In performing the Services, the
Contractor shall be an independent contractor and not an employee or agent of
the Company, except that the Contractor shall be the agent of the Company solely
in circumstances where the Contractor must be the agent to carry out its
obligations as set forth in this Agreement.  Nothing in this Agreement shall be
deemed to require the Contractor to provide the Services exclusively to the
Company and the Contractor shall not be entitled to the fringe benefits provided
by the Company to its employees.
 
ARTICLE 2
CONTRACTOR'S AGREEMENTS
 
2.1               Expense Statements.  The Contractor may incur expenses in the
name of the Company as agreed in advance in writing by the Company, provided
that such expenses relate solely to the carrying out of the Services.  The
Contractor will immediately forward all invoices for expenses incurred on behalf
of and in the name of the Company and the Company agrees to pay said invoices
directly on a timely basis.  The Contractor agrees to obtain approval from the
Company in writing for any individual expense of $1,500 or greater or any
aggregate expense in excess of $1,500 incurred in any given month by the
Contractor in connection with the carrying out of the Services.
 
2.2               Regulatory Compliance.  The Contractor agrees to comply with
all applicable securities legislation and regulatory policies in relation to
providing the Services, including but not limited to United States securities
laws (in particular, Regulation FD) and the policies of the United States
Securities and Exchange Commission.
 
2.3               Prohibition Against Insider Trading.  The Contractor hereby
acknowledges that the Contractor is aware, and further agrees that the
Contractor will advise those of its directors, officers, employees and agents
who may have access to Confidential Information, that United States securities
laws prohibit any person who has material, non-public information about a
company from purchasing or selling securities of such a company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.
 
ARTICLE 3
COMPANY'S AGREEMENTS
 
3.1               Remuneration.  As compensation for the Services rendered, the
Contractor shall receive a monthly management fee of: US$2,500 payable in equal
monthly instalments on the 15th day of the month to which payment of such
management fee relates.
 
3.2               Information.  Subject to the terms of this Agreement,
including without limitation Article 5 hereof, and provided that the Contractor
agrees that it will not disclose any material non-public information to any
person or entity, the Company shall make available to the Contractor such
information and data and shall permit the Contractor to have access to such
documents as are reasonably necessary to enable it to perform the Services under
this Agreement.  The Company also agrees that it will act reasonably and
promptly in reviewing materials submitted to it from time to time by the
Contractor and inform the Contractor of any material inaccuracies or omissions
in such materials.
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
ARTICLE 4
DURATION, TERMINATION AND DEFAULT
 
4.1           Effective Date.  This Agreement shall be effective as of July 24,
2010 (the “Effective Date”), and shall continue to October 24, 2010 (the “Term”)
or until earlier terminated pursuant to the terms of this Agreement.
 
4.2           Termination.  Contractor may terminate this Agreement immediately
for any reason upon delivery of written notice to the Company.  Without
prejudicing any other rights that the Company may have hereunder or at law or in
equity, the Company may terminate this Agreement immediately upon delivery of
written notice to the Contractor if:
 
(a)    the Contractor breaches section 2.2 of this Agreement;
 
(b)   the Contractor breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Contractor;
 
(c)   the Contractor is unable or unwilling to perform the Services under this
Agreement, or
 
(d)   the Contractor commits fraud, serious neglect or misconduct in the
discharge of the Services.
 
4.3           Duties Upon Termination.  Upon termination of this Agreement for
any reason, the Contractor shall upon receipt of all sums due and owing,
promptly deliver the following in accordance with the directions of the Company:
 
(a)   a final accounting, reflecting the balance of expenses incurred on behalf
of the Company as of the date of termination; and
 
(b)   all documents pertaining to the Company or this Agreement, including but
not limited to, all books of account, correspondence and contracts, provided
that the Contractor shall be entitled thereafter to inspect, examine and copy
all of the documents which it delivers in accordance with this provision at all
reasonable times upon ten (10) days’ notice to the Company.
 
4.4           Compensation of Contractor on Termination.  Upon termination of
this Agreement, the Contractor shall be entitled to receive as its full and sole
compensation in discharge of obligations of the Company to the Contractor under
this Agreement all sums due and payable under this Agreement to the date of
termination and the Contractor shall have no right to receive any further
payments; provided, however, that the Company shall have the right to offset
against any payment owing to the Contractor under this Agreement any damages,
liabilities, costs or expenses suffered by the Company by reason of the fraud,
negligence or wilful act of the Contractor, to the extent such right has not
been waived by the Company.
 
 
- 3 -

--------------------------------------------------------------------------------


 
 
ARTICLE 5
CONFIDENTIALITY
 
5.1          Maintenance of Confidential Information.  The Contractor
acknowledges that in the course of its appointment hereunder the Contractor
will, either directly or indirectly, have access to and be entrusted with
information (whether oral, written or by inspection) relating to the Company or
its respective affiliates, associates or customers (the “Confidential
Information”).  For the purposes of this Agreement, “Confidential Information”
includes, without limitation, any and all Developments (as defined herein),
trade secrets, inventions, innovations, techniques, processes, formulas,
drawings, designs, products, systems, creations, improvements, documentation,
data, specifications, technical reports, customer lists, supplier lists,
distributor lists, distribution channels and methods, retailer lists, reseller
lists, employee information, financial information, sales or marketing plans,
competitive analysis reports and any other thing or information whatsoever,
whether copyrightable or uncopyrightable or patentable or unpatentable.  The
Contractor acknowledges that the Confidential Information constitutes a
proprietary right, which the Company is entitled to protect.  Accordingly the
Contractor covenants and agrees that during the Term and thereafter until such
time as all the Confidential Information becomes publicly known and made
generally available through no action or inaction of the Contractor, the
Contractor will keep in strict confidence the Confidential Information and shall
not, without prior written consent of the Company in each instance, disclose,
use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party.
 
5.2          Exceptions. The general prohibition contained in Section 5.1
against the unauthorized disclosure, use or dissemination of the Confidential
Information shall not apply in respect of any Confidential Information that:
 
(a)   is available to the public generally in the form disclosed;
 
(b)   becomes part of the public domain through no fault of the Contractor;
 
(c)   is already in the lawful possession of the Contractor at the time of
receipt of the Confidential Information; or
 
(d)   is compelled by applicable law to be disclosed, provided that the
Contractor gives the Company prompt written notice of such requirement prior to
such disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.
 
5.3           Developments.  Any information, data, work product or any other
thing or documentation whatsoever which the Contractor, either by itself or in
conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Contractor’s appointment with the Company or
which the Contractor, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
“Developments”) during the Term or at any time thereafter during which the
Contractor is engaged by the Company that is related to the business of
designing and supplying security systems for the cargo transit industry shall
automatically form part of the Confidential Information and shall become and
remain the sole and exclusive property of the Company.  Accordingly, the
Contractor does hereby irrevocably, exclusively and absolutely assign, transfer
and convey to the Company in perpetuity all worldwide right, title and interest
in and to any and all Developments and other rights of whatsoever nature and
kind in or arising from or pertaining to all such Developments created or
produced by the Contractor during the course of performing this Agreement,
including, without limitation, the right to effect any registration in the world
to protect the foregoing rights.  The Company shall have the sole, absolute and
unlimited right throughout the world, therefore, to protect the Developments by
patent, copyright, industrial design, trademark or otherwise and to make, have
made, use, reconstruct, repair, modify, reproduce, publish, distribute and sell
the Developments, in whole or in part, or combine the Developments with any
other matter, or not use the Developments at all, as the Company sees fit.
 
 
- 4 -

--------------------------------------------------------------------------------


 
 
5.4          Protection of Developments.  The Contractor does hereby agree that,
both before and after the termination of this Agreement, the Contractor shall
perform such further acts and execute and deliver such further instruments,
writings, documents and assurances (including, without limitation, specific
assignments and other documentation which may be required anywhere in the world
to register evidence of ownership of the rights assigned pursuant hereto) as the
Company shall reasonably require in order to give full effect to the true intent
and purpose of the assignment made under Section 5.3 hereof.  If the Company is
for any reason unable, after reasonable effort, to secure execution by the
Contractor on documents needed to effect any registration or to apply for or
prosecute any right or protection relating to the Developments, the Contractor
hereby designates and appoints the Company and its duly authorized officers and
agents as the Contractor’s agent and attorney to act for and in the Contractor’s
behalf and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Contractor.
 
5.5         Remedies.  The parties to this Agreement recognize that any
violation or threatened violation by the Contractor of any of the provisions
contained in this Article 5 will result in immediate and irreparable damage to
the Company and that the Company could not adequately be compensated for such
damage by monetary award alone.  Accordingly, the Contractor agrees that in the
event of any such violation or threatened violation, the Company shall, in
addition to any other remedies available to the Company at law or in equity, be
entitled as a matter of right to apply to such relief by way of restraining
order, temporary or permanent injunction and to such other relief as any court
of competent jurisdiction may deem just and proper.
 
5.6          Reasonable Restrictions.  The Contractor agrees that all
restrictions in this Article 5 are reasonable and valid, and all defenses to the
strict enforcement thereof by the Company are hereby waived by the Contractor.
 
ARTICLE 6
DEVOTION TO CONTRACT
 
6.1          Devotion to Contract.  During the term of this Agreement, the
Contractor shall devote sufficient time, attention, and ability to the business
of the Company, and to any associated company, as is reasonably necessary for
the proper performance of the Services pursuant to this Agreement.  Nothing
contained herein shall be deemed to require the Contractor to devote its
exclusive time, attention and ability to the business of the Company.  During
the term of this Agreement, the Contractor shall, and shall cause each of its
agents assigned to performance of the Services on behalf of the Contractor, to:
 
(a)   at all times perform the Services faithfully, diligently, to the best of
its abilities and in the best interests of the Company;
 
(b)   devote such of its time, labor and attention to the business of the
Company as is necessary for the proper performance of the Services hereunder;
and
 
(c)    refrain from acting in any manner contrary to the best interests of the
Company or contrary to the duties of the Contractor as contemplated herein.
 
6.2           Other Activities.  The Contractor shall not be precluded from
acting in a function similar to that contemplated under this Agreement for any
other person, firm or company.
 
 
- 5 -

--------------------------------------------------------------------------------


 
 
ARTICLE 7
MISCELLANEOUS
 
7.1             Notices.  All notices required or allowed to be given under this
Agreement shall be made either personally by delivery to or by facsimile
transmission to the address as hereinafter set forth or to such other address as
may be designated from time to time by such party in writing:
 
(a)       in the case of the Company, to:
 
Jiron Caracas 2226, Jesus Maria, Lima, Peru
 
Attention: Robert Van Tassell
 
(b)        and in the case of the Contractor to:
 
6 Rochelle Court
 
Lake in the Hills, IL  60156
 
Attention: Tony Langford
 
7.2            Change of Address.  Any party may, from time to time, change its
address for service hereunder by written notice to the other party in the manner
aforesaid.
 
7.3            Entire Agreement.  As of from the date hereof, any and all
previous agreements, written or oral between the parties hereto or on their
behalf relating to the appointment of the Contractor by the Company are null and
void.  The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.
 
7.4            Further Assurances.  Each party hereto will promptly and duly
execute and deliver to the other party such further documents and assurances and
take such further action as such other party may from time to time reasonably
request in order to more effectively carry out the intent and purpose of this
Agreement and to establish and protect the rights and remedies created or
intended to be created hereby.
 
7.5            Waiver.  No provision hereof shall be deemed waived and no breach
excused, unless such waiver or consent excusing the breach is made in writing
and signed by the party to be charged with such waiver or consent.  A waiver by
a party of any provision of this Agreement shall not be construed as a waiver of
a further breach of the same provision.
 
7.6            Amendments in Writing.  No amendment, modification or rescission
of this Agreement shall be effective unless set forth in writing and signed by
the parties hereto.
 
7.7            Assignment.  Except as herein expressly provided, the respective
rights and obligations of the Contractor and the Company under this Agreement
shall not be assignable by either party without the written consent of the other
party and shall, subject to the foregoing, enure to the benefit of and be
binding upon the Contractor and the Company and their permitted successors or
assigns.  Nothing herein expressed or implied is intended to confer on any
person other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
7.8            Severability.  In the event that any provision contained in this
Agreement shall be declared invalid, illegal or unenforceable by a court or
other lawful authority of competent jurisdiction, such provision shall be deemed
not to affect or impair the validity or enforceability of any other provision of
this Agreement, which shall continue to have full force and effect.
 
 
- 6 -

--------------------------------------------------------------------------------


 
 
7.9            Headings.  The headings in this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
7.10          Number and Gender.  Wherever the singular or masculine or neuter
is used in this Agreement, the same shall be construed as meaning the plural or
feminine or a body politic or corporate and vice versa where the context so
requires.
 
7.11          Time.  Time shall be of the essence of this Agreement. In the
event that any day on or before which any action is required to be taken
hereunder is not a business day, then such action shall be required to be taken
at or before the requisite time on the next succeeding day that is a business
day.  For the purposes of this Agreement, “business day” means a day which is
not Saturday or Sunday or a statutory holiday.
 
7.12          Enurement.  This Agreement is intended to bind and enure to the
benefit of the Company, its successors and assigns, and the Contractor.
 
7.13          Counterparts.  This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.
 
7.14          Currency.  Unless otherwise provided, all dollar amounts referred
to in this Agreement are in lawful money of the United States of America.
 
7.15          Electronic Means.  Delivery of an executed copy of this Agreement
by electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.
 
7.16          Proper Law. This Agreement will be subject to and governed by the
laws of the State of Illinois.
 
 
 
 
[Signatures Appear on the Following Page]
 

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 
Amazon Goldsands Ltd.
 
 
Per: /s/  Robert Van Tassell                               
              Authorized Signatory
Name:   Robert Van Tassell
Title:     Chief Executive Officer
 
The Langford Group, Inc.
 
 
Per:  /s/   Tony Langford                                       
Authorized Signatory
Name:     Tony Langford
Title:       President and CEO
 
 
 
 

 
- 8 -

--------------------------------------------------------------------------------

 
 
SCHEDULE A                                
 
It is hereby also acknowledged and agreed that the Contractor will provide the
following specific consulting services to the Company as indicated below, or to
any of the Company’s respective subsidiaries, as the case may be, and as may be
determined by the Board of Directors, from time to time, in its sole and
absolute discretion, and in conjunction with the corporate development of the
Company’s various business interests subject, at all times, to the direction of
the Board of Directors
 
Services:
 
§  
Create, coordinate, and evaluate the financial programs of the Company to
include budgeting, tax planning and conservation of assets.

 
§  
Oversee the approval and processing of expenditure documents, budgets, ledger,
and account maintenance and data entry.

 
§  
Coordinate the preparation of financial statements, financial reports, special
analyses, and information reports.

 
§  
Develop and implement finance, accounting, billing, and auditing procedures.

 
§  
Establish and maintain appropriate internal control safeguards.

 
§  
Ensure records systems are maintained in accordance with generally accepted
auditing standards.

 
§  
Develop and direct the implementation of strategic business and/or operational
plans, projects, programs, and systems.

 
§  
Analyze cash flow, cost controls, and expenses to guide management. Analyze
financial statements to pinpoint potential weak areas.

 
§  
Establish and implement short- and long-range goals, objectives, policies, and
operating procedures.

 
§  
Serve on planning and policy-making committees.

 
§  
Oversee financial management of foreign operations to include developing
financial and budget policies and procedures.

 
§  
Other duties as assigned.

 
 
 
A - 1

--------------------------------------------------------------------------------


